Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 14 objected to because of the following informalities: The contains the terms “so at” the Office believes this to be a typo and should read “so as” .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1 and 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., Taiwanese (TWM453869U), hereinafter “Chen” and Kaneda US Patent Application (20190204990), hereinafter “Kaneda” 

Regarding claim 1 Chen teaches a projection system, the portable projector 100 comprising a power supply device, a wireless charging transmission device, a projection system control assembly, a storage unit, and an optical system,  in FIG. 1 , mainly includes a micro processing unit 102 , a power management module 104 , a first battery 106 , a wireless charging module 108 , a wireless transmission module 110 , and a projection unit 112 [Chen] wherein: 
the projection system control assembly is electrically connected to the wireless charging transmission device and the storage unit, the micro processing unit 102 of the portable projector 100 is electrically connected to the power management module 104 and the wireless transmission module 110. [Chen]
	the projection system control assembly is configured to turn on or turn off the wireless charging transmission device according to a user operation information stored in the storage unit; The power management module 104 is configured to enable the power management module 104 to selectively transmit power to the wireless charging module 108. [Chen] The user controls the portable projector 100 by using an application in the multimedia device 200. The user can download a special application software as the image output control unit 212. [Chen]
the wireless charging transmission assembly comprises a communication control assembly, a coil, and a driving circuit, the driving circuit is electrically connected to the power supply device, the wireless charging module 108 includes a boosting unit 1081 and a transmitting unit 1082. The boosting unit 1081 is configured to boost the power outputted by the power management module 108 and transmit the power to the transmitting unit 1082, and the transmitting unit 1082 receives and generates the boosted power to generate and transmit the electromagnetic signal S E to the multimedia device 200.... the transmitting unit 1082 can be, but is not limited to, a transmitting coil. [Chen] and 
the transmitting unit 1082 receives and generates the boosted power to generate and transmit the electromagnetic signal S E to the multimedia device 200.  ... to the transmitting unit 1082, and the transmitting unit 1082 receives and generates the boosted power to generate and transmit the electromagnetic signal S E to the multimedia device 200.... the transmitting unit 1082 can be, but is not limited to, a transmitting coil. [Chen] ;
	 the optical system is electrically connected to the projection system control assembly and comprises a light source, a light valve, and a projection lens, the light source is configured to provide an illumination beam, the audiovisual material D is projected by the projection unit ... The focusing unit 118 is electrically connected to the micro processing unit 102 and the projection unit 112 for adjusting the focal length of the lens (not shown) in the projection unit 112, and the speaker unit 120 is electrically connected to the micro processing unit 102  ...The projection unit 112 projects the audio and video data, and the user can adjust the focal length of the projected image by setting the focusing unit 118 outside the portable projector 100 [Chen}
	the projection lens is disposed on a transmission path of the image beam to project the image beam to be a projection image, The focusing unit 118 is electrically connected to the micro processing unit 102 and the projection unit 112 for adjusting the focal length of the lens (not shown) in the projection unit 112, [Chen]
	wherein the projection image comprises an operation menu related to the user operation information; and the power supply device is configured to supply power for the wireless charging transmission device, the projection system control assembly and the optical system.The user can select to turn the switch unit 116 on or off on the portable projector 100, and the multimedia device 200 can also be configured. The application of the switch unit 116 can be controlled, so that the user can directly control whether the portable projector 100 wirelessly charges the multimedia device 200 through the multimedia device 200 to form a remote control technology. [Chen]
Chen does not explicitly each but Kaneda teaches the optical system is electrically connected to the projection system control assembly and comprises a light source, a light valve The light valve 21 generates image light 44 by modulating the image projection illumination light 41 on the basis of image data supplied from the display control unit [Kaneda para 0058 and see Fig. 4]
	the light valve is disposed on a transmission path of the illumination beam, the projection system control assembly is configured to control the light valve to convert the illumination beam into an image beam, The light valve 21 is a reflective liquid crystal device, for example, liquid crystal on silicon (LCOS) or the like. The image light 44 generated by the light valve 21 is projected onto the projection plane 30 through the polarization separation device 23 and the projection optical system 4. [Kaneda para 0058]

	Chen discloses a portable projector comprises a Micro processing unl, a power management module, a first battery, a wireless electrical charging module, a wireless transmission module and & projection unit. Power of the first battery transmits to the wireless electrical charging module by selecting of the power management moduis, The portable projector recharges the multimedia device by a wireless charging method and aiso receives video and sound information of the multimedia device. The projection unit projects the video and sound information after the information transmits from the micro processing unit to the projection unit
	Kaneda discloses a display apparatus with detection function of the present disclosure includes a first illumination unit that outputs first illumination light, a light valve that generates image light by modulating the first illumination light on the basis of image data, a projection optical system that projects the image light onto a projection plane, a second illumination unit that outputs second illumination light used for position detection of a position detection object on the projection plane, a third illumination unit that outputs third illumination light used for image recognition of an image recognition object on the projection plane, an imaging unit where the second illumination light and the third illumination light enter through the projection optical system, and includes an imaging device disposed at an optically conjugate position with the light valve, and an image processing unit that performs position detection of the position detection object and image recognition of the image recognition object on the basis of a result of imaging by the imaging unit.


Regarding claim 4 Chen and Kaneda teach everything above (see claim 1). In addition Chen teaches wherein the power supply device is configured to receive an external power to supply power to at least the wireless charging transmission device, :the charging module 114 includes a connection port 1141 for connecting with the external power source 300, thereby The portable projector 100 is powered or charged by the external power source 300. [Chen] the projection system control assembly and the optical system, the power supply device comprises a low voltage power supply unit, The wireless charging module 204 in the multimedia device 200 will receive the electromagnetic signal S E and then charge the second battery 208 [Chen] the low voltage power supply unit is electrically connected to the wireless charging transmission device to provide low voltage direct current power for the driving circuit. The boosting unit 1081 is configured to boost the power outputted by the power management module 108 [Chen]
Regarding claim 5 Chen and Kaneda teach everything above (see claim 1). In addition Chen teaches wherein the projection system further comprises an operation command input unit, the operation command input unit is electrically connected to the projection system control assembly and provide the user operation information to the projection system control assembly, the projection system control assembly stores the The user can download a special application software as the image output control unit 212. The download method can be downloaded via wired internet, wireless transmission or storage media (disc or flash drive). For example, the image output control unit 212 of the present invention can be obtained by wireless downloading from a wireless application store transaction platform (wireless download software platform) and stored in the multimedia device 200 [Chen]
Regarding claim 6 Chen and Kaneda teach everything above (see claim 1). In addition Chen teaches wherein the user operation information comprises one of a first information and a second information, the first information and the second information are related to an operation of a user according to the operation menu, and wherein:the charging module 114 includes a connection port 1141 for connecting with the external power source 300, thereby The portable projector 100 is powered or charged by the external power source 300. [Chen]
	 when the user operation information comprises the first information, the projection system control assembly is configured to execute a first operation command to turn on the wireless charging transmission device, so as to charge the electronic device when the user operation information comprises the second information, the projection system control assembly is configured to execute a second operation command to turn off the wireless charging transmission device, so as not to charge the electronic device.The state of charge of the second battery 208 of the display device 210 of the multimedia device 200 is displayed to select whether to wirelessly charge the multimedia device 200. ...The user can select to turn the switch unit 116 on or off on the portable projector 100, and the multimedia device 200 can also be configured. The application of the switch unit 116 can be controlled, so that the user can directly control whether the portable projector 100 wirelessly charges the multimedia device 200 [Chen}

Regarding claim 7 Chen and Kaneda teach everything above (see claim 6). In addition Chen teaches wherein the first information further comprises one of a third information and a fourth information, 	the third information and the fourth information are related to the operation of the user according to the operation menu, and the first operation command comprises one of a third operation command and a fourth operation command, When the user downloads the application software and stores it in the multimedia device 200 while controlling the portable projector 100 by the multimedia device 200,[Chen] wherein:
	 when the first information comprises the third information, the projection system control assembly is configured to execute the third operation command to turn on the wireless charging transmission device while the projection system is turned on, so as to charge the electronic device; The portable projector 100 can transmit its power to the multimedia device 200 by wireless transmission through internal components, thereby wirelessly charging the multimedia device 200.  [Chen]
	when the first information comprises the fourth information, the projection system control assembly is configured to execute the fourth operation command to turn on the wireless charging transmission device while the projection system is on standby, so as The application of the switch unit 116 can be controlled, so that the user can directly control whether the portable projector 100 wirelessly charges the multimedia device 200 through the multimedia device 200 to form a remote control technology. [Chen]

Regarding claim 8 Chen and Kaneda teach everything above (see claim 7). In addition Chen teaches wherein the user operation information further comprises a fifth information, the fifth information is related to the operation of the user according to the operation menu, when the user operation information comprises the third information and the fifth information,The wireless charging module is electrically connected to the power management module, so that the power management module selectively transmits power to the wireless charging module, and the wireless charging module is used for wirelessly charging the multimedia device. ... As the projection continues, the power of the multimedia device 200 will continue to decrease. [Chen] the projection system control assembly is configured to execute a fifth operation command, so as to control the light valve to have a charging tip included in the projection image. When the user finds that the power of the multimedia device 200 is lower than a certain value, for example, 20% of the remaining power, the switch unit 116 of the portable projector 100 can be turned on. [Chen] 

Regarding claim 9 Chen and Kaneda teach everything above (see claim 7). In addition Chen teaches wherein the user operation information further comprises a fifth The display unit 210 of the device 200 views and selects the audio and video data to be projected through the application, and transmits the selected audio and video data D to the portable projector 100 through wireless transmission, and the portable projector 100 can pass through The projection unit 112 projects the audio and video data, and the user can adjust the focal length of the projected image by setting the focusing unit 118 outside the portable projector 100. [Chen]

10. A wireless charging method of a projection system, the portable projector 100 
 the projection system comprising a power supply device, a wireless charging transmission device a projection system control assembly, a storage unit, and an optical system, in FIG. 1 , mainly includes a micro processing unit 102 , a power management module 104 , a first battery 106 , a wireless charging module 108 , a wireless transmission module 110 , and a projection unit 112 [Chen] 
the projection system control assembly electrically connected to the wireless charging transmission device, the storage unit and the optical system, the micro processing unit 102 of the portable projector 100 is electrically connected to the power management module 104 and the wireless transmission module 110. [Chen] The power management module 104 is configured to enable the power management module 104 to selectively transmit power to the wireless charging module 108. [Chen] The user controls the portable projector 100 by using an application in the multimedia device 200. The user can download a special application software as the image output control unit 212. [Chen]
the wireless charging transmission device comprising a communication control assembly, a coil, and a driving circuit, and the driving circuit electrically connected to the power supply device, , the wireless charging module 108 includes a boosting unit 1081 and a transmitting unit 1082. The boosting unit 1081 is configured to boost the power outputted by the power management module 108 and transmit the power to the transmitting unit 1082, and the transmitting unit 1082 receives and generates the boosted power to generate and transmit the electromagnetic signal S E to the multimedia device 200.... the transmitting unit 1082 can be, but is not limited to, a transmitting coil. [Chen]
the power supply device providing power for the wireless charging transmission device, the projection system control assembly, the transmitting unit 1082 receives and generates the boosted power to generate and transmit the electromagnetic signal S E to the multimedia device 200.  ... to the transmitting unit 1082, and the transmitting unit 1082 receives and generates the boosted power to generate and transmit the electromagnetic signal S E to the multimedia device 200.... the transmitting unit 1082 can be, but is not limited to, a transmitting coil. [Chen] ; and 
the optical system, wherein the projection image comprises an operation menu related to a user operation information, the user operation information is stored in the storage  charging transmission device, the projection system control assembly and the optical system. The user can select to turn the switch unit 116 on or off on the portable projector 100, and the multimedia device 200 can also be configured. The application of the switch unit 116 can be controlled, so that the user can directly control whether the portable projector 100 wirelessly charges the multimedia device 200 through the multimedia device 200 to form a remote control technology. [Chen]
	Chen does not explicitly each but Kaneda teaches the optical system comprising a light source, a light valve, and a projection lens, The light valve 21 generates image light 44 by modulating the image projection illumination light 41 on the basis of image data supplied from the display control unit [Kaneda para 0058 and see Fig. 4] The illumination optical system 10 may include a condenser lens that concentrates pieces of color light from the light source unit 11, a light uniformizing member that uniformizes the pieces of color light, a light-path synthesizing member that synthesizes respective color light paths, etc. [Kaneda para 0057 and see Fig. 4]
 The light valve 21 is a reflective liquid crystal device, for example, liquid crystal on silicon (LCOS) or the like. The image light 44 generated by the light valve 21 is projected onto the projection plane 30 through the polarization separation device 23 and the projection optical system 4. [Kaneda para 0058]


Regarding claim 11 Chen and Kaneda teach everything above (see claim 10). In addition Chen teaches wherein the wireless charging method of the projection system further comprises: when the user operation information comprises a first information, the projection system control assembly is configured to execute a first operation command to turn on the wireless charging transmission device, so as to charge the electronic device; the charging module 114 includes a connection port 1141 for connecting with the external power source 300, thereby The portable projector 100 is powered or charged by the external power source 300. [Chen] and 
	when the user operation information comprises a first information, the projection system control assembly is configured to execute a first operation command to turn on the wireless charging transmission device, so as to charge the electronic device; when the user operation information comprise a second information, the projection system control assembly is configured to execute a second operation command to turn off the  The state of charge of the second battery 208 of the display device 210 of the multimedia device 200 is displayed to select whether to wirelessly charge the multimedia device 200. ...The user can select to turn the switch unit 116 on or off on the portable projector 100, and the multimedia device 200 can also be configured. The application of the switch unit 116 can be controlled, so that the user can directly control whether the portable projector 100 wirelessly charges the multimedia device 200 [Chen}


Regarding claim 12 Chen and Kaneda teach everything above (see claim 11). In addition Chen teaches wherein the first information further comprises one of a third information and a fourth information, the third information and the fourth information are related to the operation of the user according to the operation menu, the first operation command comprises one of the third operation command and the fourth operation command, When the user downloads the application software and stores it in the multimedia device 200 while controlling the portable projector 100 by the multimedia device 200,[Chen]  and 
wherein the step of when the user operation information comprises the first information, the projection system control assembly executes the first operation command to turn on the wireless charging transmission device, so as to charge the electronic device further comprises: when the first information comprises the third  The portable projector 100 can transmit its power to the multimedia device 200 by wireless transmission through internal components, thereby wirelessly charging the multimedia device 200.  [Chen]; and 
when the first information comprises the fourth information, the projection system control assembly is configured to execute the fourth operation command to turn on the wireless charging transmission device while the projection system is on standby, so as to charge the electronic device. The application of the switch unit 116 can be controlled, so that the user can directly control whether the portable projector 100 wirelessly charges the multimedia device 200 through the multimedia device 200 to form a remote control technology. [Chen]

Regarding claim 13 Chen and Kaneda teach everything above (see claim 12). In addition Chen teaches wherein the user operation information further comprises a fifth information, the fifth information is related to the operation of the user according to the operation menu, and the wireless charging method of the projection system further comprises: when the user operation information comprises the third information and the fifth information,  The wireless charging module is electrically connected to the power management module, so that the power management module selectively transmits power to the wireless charging module, and the wireless charging module is used for wirelessly charging the multimedia device. ... As the projection continues, the power of the multimedia device 200 will continue to decrease. [Chen] the projection system control assembly is configured to execute a fifth operation command, so as to control the light valve to have a charging tip included in the projection image. When the user finds that the power of the multimedia device 200 is lower than a certain value, for example, 20% of the remaining power, the switch unit 116 of the portable projector 100 can be turned on. [Chen] 

Regarding claim 14 Chen and Kaneda teach everything above (see claim 12). In addition Chen teaches wherein the user operation information further comprises a fifth information, the fifth information is related to the operation of the user according to the operation menu, and the projection system further comprises a indicating light, the wireless charging method of the projection system further comprises: when the user operation information comprises the fourth information and the fifth information, the projection system control assembly is configured to execute a sixth operation command, so at to light the indicating light.The display unit 210 of the device 200 views and selects the audio and video data to be projected through the application, and transmits the selected audio and video data D to the portable projector 100 through wireless transmission, and the portable projector 100 can pass through The projection unit 112 projects the audio and video data, and the user can adjust the focal length of the projected image by setting the focusing unit 118 outside the portable projector 100.[Chen]

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen , Kaneda and further in view of Zhou et al., US Patent Application ( 20190393734), hereinafter "Zhou"
Regarding claim 2 Chen and Kaneda teach everything above (see claim 1). In addition Chen and Kaneda do not teach but Zhou teaches wherein: the wireless charging transmission device further comprises a transistor Wireless power transmitting circuitry 34 has switching circuitry (e.g., transistors in an inverter circuit) [Zhou para 0032]; and according to the device charging information, the communication control assembly is configured to control the driving circuit to provide the driving current to the coil via the transistor. As the AC currents pass through a coil 36 that is being driven by the inverter circuit, alternating-current electromagnetic fields (wireless power signals 48) are produced that are received by one or more corresponding coils  [Zhou para 0032]
	Chen discloses a portable projector comprises a Micro processing unl, a power management module, a first battery, a wireless electrical charging module, a wireless transmission module and & projection unit. Power of the first battery transmits to the wireless electrical charging module by selecting of the power management moduis, The portable projector recharges the multimedia device by a wireless charging method and aiso receives video and sound information of the multimedia device. The proiection unit projects the video and sound information after the information transmits from the micro processing unit to the projection unit.
		Kaneda discloses a display apparatus with detection function of the present disclosure includes a first illumination unit that outputs first illumination light, a light valve that generates image light by modulating the first illumination light on the basis of image data, a projection optical system that projects the image light onto a projection plane, a second illumination unit that outputs second illumination light used for position detection of a position detection object on the projection plane, a third illumination unit that outputs third illumination light used for image recognition of an image recognition object on the projection plane, an imaging unit where the second illumination light and the third illumination light enter through the projection optical system, and includes an imaging device disposed at an optically conjugate position with the light valve, and an image processing unit that performs position detection of the position detection object and image recognition of the image recognition object on the basis of a result of imaging by the imaging unit.
	Zhou discloses A wireless power transmitting device transmits wireless power signals to a wireless power receiving device using a wireless power transmitting coil. The wireless power receiving device may transmit data packets to the wireless power transmitting device. The wireless power transmitting device may include a data receiver that is coupled to the wireless power transmitting coil and that receives the transmitted data packets. The data receiver may be configured to demodulate the received data packets. The data packets may include at least preamble bits, start bits, and data bits encoded as biphase half-bit signals in accordance with a predefined wireless power transfer protocol. During demodulation, the receiver may perform preamble detection, start bit detection, and data bit detection by comparing the input signals to corresponding reference patterns using a maximum likelihood sequence detection scheme. Phase recovery may be employed throughout to help provide immunity to phase change.
	Prior to the effective date of the invention it would have been obvious for one of ordinary skill in the art to combine the teaching of Chen, Kaneda and Zhou in the art of projection illuminating system which use wireless charging.  Kaneda improves the systems optical system by using optical components which present an improved image presented to the user. Zhou adds improved wireless charging capability and improving the signal transmission of the charging system energy being transmitted and received.
Regarding claim 3 Chen and Kaneda teach everything above (see claim 1). In addition Chen and Kaneda do not teach but Zhou teaches wherein the communication control assembly is configured to demodulate the device charging information and generate a pulse width modulation information, the driving circuit is configured to provide the driving current to the coil according to the pulse width modulation information, so as to wirelessly charge the electronic device. in power transmission mode, control circuitry 42 may use pulse-width modulation (PWM) to modulate the AC drive signals that are being supplied to output inverter transistors coupled to coil 36 and thereby adjust how much power is being supplied to device 10. The duty cycle of the PWM pulse train may be adjusted dynamically to adjust the amount of power being wirelessly transmitted from device 12 to device 10. [Zhou para 0037]


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694